       Case 1:20-cv-04679-MKV Document 20 Filed 07/23/20 Page 1 of 5


                                                    USDC SDNY
                                                    DOCUMENT
UNITED STATES DISTRICT COURT                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                       DOC #:
                                                    DATE FILED: 7/23/2020
IDEAVILLAGE PRODUCTS CORP.,

                            Plaintiff,              1:20-cv-04679-MKV

                     -against-                     ORDER DENYING
                                               MOTION FOR PRELIMINARY
A1559749699-1, et al.                                INJUNCTION

                            Defendants.

IDEAVILLAGE PRODUCTS CORP.,
                            Plaintiff,
                     -against-                      1:20-cv-04680-MKV
1TREE OUTDOOR STORE, et al.
                            Defendants.


IDEAVILLAGE PRODUCTS CORP.,
                            Plaintiff,
                     -against-                      1:20-cv-04681-MKV
ANTIKER, et al.
                            Defendants.


IDEAVILLAGE PRODUCTS CORP.,
                            Plaintiff,
                     -against-                      1:20-cv-04682-MKV
ABCHOUSE, et al.
                            Defendants.


IDEAVILLAGE PRODUCTS CORP.,
                            Plaintiff,
                     -against-                      1:20-cv-04683-MKV
BERNARD.HK, et al.
                            Defendants.
         Case 1:20-cv-04679-MKV Document 20 Filed 07/23/20 Page 2 of 5




MARY KAY VYSKOCIL, United States District Judge:

       On June 17, 2020, Plaintiff IdeaVillage Product Corp. brought five separate but related

actions against hundreds of defendants it has accused of infringing its intellectual property,

namely a series of trademarks and copyrighted works related to its HD VISION suite of eyewear.

See, e.g., 20-cv-4679, ECF 7. Each action corresponds to a different online marketplace (such as

eBay, Ali Baba, or Amazon) and names dozens or hundreds of virtual storefronts selling

allegedly infringing products on that network. Each action was filed under seal and sought a

temporary restraining order (“TRO”), and eventually a preliminary injunction, to prevent

defendants from continuing to sell counterfeit products during the pendency of this action. The

Court granted the TROs, which included a provision for alternative service via email, and set a

hearing for the preliminary injunctions on July 21, 2020. See, e.g., 20-cv-4679, ECF 18. For the

reasons stated at the conference and reiterated below, Plaintiff has not met its burden to support

the entry of a preliminary injunction, and its motion is DENIED in all five cases.

       At the hearing, three defense counsel appeared on behalf of three seperate groups of

defendants in three different cases (20-cv-4679, 20-cv-4681, and 20-cv-4682) to oppose the entry

of a preliminary injunction. As an initial matter, counsel for two sets of defendants expressed

significant concerns regarding service of the Complaint, TRO, and supporting papers. While

according to Plaintiff, most of their clients had been served, counsel outlined on the record that

Plaintiff’s efforts to serve a handful of defendants to date had been unsuccessful. Defendants

claimed to have only become aware of the lawsuit through the marketplace platform on which

they sold goods and, in one case, only through the diligence of defense counsel were they able to

determine where the lawsuit was filed, who the plaintiff was, and ultimately to obtain copies of

the moving papers by reaching out to Plaintiff’s counsel. While it is not the time to pass
          Case 1:20-cv-04679-MKV Document 20 Filed 07/23/20 Page 3 of 5




judgment on the effectiveness of service, particularly without any motion or briefing on this

issue, the fact that counsel for two separate groups of defendants identified service issues is a

cause for concern. Even absent any service issues, however, Plaintiff has failed to demonstrate

that entry of a preliminary injunction is appropriate.

        A preliminary injunction is “an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997) (citing Wright, A. Miller, & M. Kane, Federal Practice and

Procedure § 2948, pp. 129–130 (2d ed.1995)). Under Federal Rule of Civil Procedure 65(a), a

preliminary injunction is appropriate only if the movant shows: (1) a likelihood of success on the

merits or sufficiently serious questions going to the merits to make them a fair ground for

litigation and a balance of hardships tipping decidedly in the plaintiff's favor; (2) a likelihood of

irreparable injury in the absence of an injunction; (3) that the balance of hardships tips in the

plaintiff's favor; and (4) that the public interest would not be disserved by the issuance of an

injunction.” Benihana, Inc. v. Benihana of Tokyo, LLC, 784 F.3d 887, 895 (2d Cir. 2015)); Fed.

R. Civ. P. 65(a).

        As stated on record at the July 21, 2020 hearing, the Court cannot find that Plaintiff has

satisfied its burden to merit the imposition of a preliminary injunction at this time. First, Plaintiff

has not established a sufficient likelihood of success on the merits. One group of defendants

declared its intent to challenge the validity of the mark. While it has not yet done so, those

defendants identified legitimate issues with respect to the mark’s descriptive character and, even

if the mark is valid, there are genuine issues that defendants highlighted with respect to

determining infringement liability. Tiffany (NJ) Inc. v. eBay, Inc., 600 F.3d 93 (2d Cir. 2010)

(looking at whether mark is valid and use is likely to cause confusion). Additionally, defendants
          Case 1:20-cv-04679-MKV Document 20 Filed 07/23/20 Page 4 of 5




argued that the proposed injunction would freeze all business conducted by the defendant

storefronts on the relevant e-commerce platform, even though the allegedly infringing activity

only amounts to a few hundred dollars. While defendants have not provided any evidence of that

amount (at least at this time), it is the Plaintiff’s burden to affirmatively demonstrate its

entitlement to the injunction.

       Despite the Court repeatedly offering an opportunity for the Plaintiff to introduce

evidence in support of its preliminary injunction, at no point has it done so. The complaints,

TROs, and the documents filed in support of the same, are all devoid of any allegation as to the

number or value of allegedly infringing sales, stating only that investigators had been able to

purchase the products at issue and have them shipped to New York. See, e.g., 19-cv-4679, ECF 7

(Complaint), ECF 13 (brief in support of TRO), ECF 14 & 15 (declarations in support of TRO).

When asked directly by the Court whether Plaintiff had any evidence to offer in this regard

during the evidentiary hearing, Plaintiff’s counsel responded on record that it did not. Nor did

Plaintiff have any response to the issues raised by certain defendants with respect to the scope of

the injunction and the volume of infringing sales. Plaintiff also failed to offer any evidence

either in its written submissions or at the hearing explicating the qualitative differences between

their products and the alleged counterfeits that could indicate irreparable harm to their brand.

This is simply not enough to warrant the “drastic remedy” of a preliminary injunction.

       In light of the foregoing and the scant evidentiary record developed by Plaintiff, the Court

cannot find that Plaintiff has shown a likelihood of success on the merits. Similarly, the Court

cannot find a likelihood of irreparable harm, or that the balance of hardships tips in Plaintiff’s

favor, particularly given the breadth of the injunction sought. Accordingly, Plaintiff’s motion for

a preliminary injunction is DENIED without prejudice.
       Case 1:20-cv-04679-MKV Document 20 Filed 07/23/20 Page 5 of 5




SO ORDERED.
                                        _________________________________
Date: July 23, 2020                     MARY KAY VYSKOCIL
      New York, NY                      United States District Judge
